The proponent of a motion for summary judgment must establish its entitlement to judgment as a matter of law by demonstrating that there are no triable issues of fact (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). The defendant failed to demonstrate that there are no triable issues of fact regarding whether the plaintiff insured made material misrepresentations during the defendant’s investigation of the plaintiffs claim (see Christophersen v Allstate Ins. Co., 34 AD3d 515 [2006]; Fine v Bellefonte Underwriters Ins. Co., 725 F2d 179, 183 [1984], cert denied 469 US 874 [1984]). Accordingly, the Supreme Court properly denied the defendant’s motion for summary judgment dismissing the complaint. Fisher, J.P., Angiolillo, Lott and Sgroi, JJ., concur.